EXHIBIT 10.3


ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT




For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, STEADFAST ASSET HOLDINGS, INC., a California corporation
(“Assignor”), hereby assigns to STAR III CARRIAGE HOUSE, LLC, a Delaware limited
liability company (“Assignee”), all of Assignor’s rights and obligations under
and in regard to that certain Purchase and Sale Agreement and Joint Escrow
Instructions dated April 6, 2016 (as may have been amended or may hereafter be
amended, the “Purchase Agreement”), between ASHFORD PROPERTIES, LLC, Series
D-Gurnee Partners at Carriage House, an Illinois limited liability company
(“Seller”) and Assignor for the purchase and sale of that certain real property
located in Gurnee, Illinois as more particularly described in Exhibit A attached
hereto (the “Property”).


Assignee hereby agrees to and shall assume, perform and be fully responsible for
the performance of all of the obligations of Assignor under the Purchase
Agreement.


All of the provisions, covenants and agreements contained in the Assignment
shall extend to and be binding upon the respective legal representatives,
successors and assigns of Assignor and Assignee. This Assignment represents the
entire agreement between Assignor and Assignee with respect to the subject
matter of the Assignment, and all prior or contemporaneous agreements regarding
such matters are hereby rendered null and void and of no force and effect.


(SIGNATURES APPEAR ON FOLLOWING PAGE)





--------------------------------------------------------------------------------







WITNESS THE EXECUTION HEREOF, as of this May 18, 2016.


ASSIGNOR:
 
 
 
 
 
STEADFAST ASSET HOLDINGS, INC.,
a California corporation
 
 
 
By: /s/ Ana Marie del Rio_____________
        Ana Marie del Rio, Vice President
 
 
 
 
 
 
 
 
 




ASSIGNEE:
 
 
 
STAR III CARRIAGE HOUSE, LLC
a Delaware limited liability company
 
 
 
By:
Steadfast Apartment Advisor III, LLC
 
a Delaware limited liability company,
 
its Manager
 
 
 
 
 
 By: /s/ Ana Marie del Rio________
 
         Ana Marie del Rio, Secretary









Assignment of PSA-Carriage House
2
 

--------------------------------------------------------------------------------




Exhibit A


DESCRIPTION OF THE LAND




PARCEL 1:


LOTS 1 THROUGH 4 IN BLOCK 2 IN BIG OAKS, BEING A SUBDIVISION OF PART OF THE
NORTHEAST 1/4 OF SECTION 23, TOWNSHIP 45 NORTH, RANGE 11, EAST OF THE THIRD
PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT THEREOF RECORDED JUNE 4, 1968 AS
DOCUMENT 1380376, IN BOOK 45 OF PLATS, PAGE 55, TOGETHER WITH A TRACT OF LAND
LYING EAST OF AND ADJOINING LOT 1 AFORESAID, AS SHOWN ON AND LOCATED BY THE
AFORESAID PLAT OF SUBDIVISION, IN LAKE COUNTY, ILLINOIS.


PARCEL 2:


LOT 1 (EXCEPT THE WEST 17 FEET THEREOF) AND ALL OF LOTS 2 THROUGH 4 IN BIG OAKS
UNIT 3, BEING A SUBDIVISION OF PART OF THE WEST 1/2 OF THE NORTHEAST 1/4 OF
SECTION 23, TOWNSHIP 45 NORTH, RANGE 11, EAST OF THE THIRD PRINCIPAL MERIDIAN,
ACCORDING TO THE PLAT THEREOF RECORDED JULY 30, 1969 AS DOCUMENT 1430576, IN
BOOK 49 OF PLATS, PAGE 3, IN LAKE COUNTY, ILLINOIS.


PARCEL 3:


LOTS 1 THROUGH 4 IN BIG OAKS UNIT 4, BEING A SUBDIVISION OF PART OF THE WEST 1/2
OF THE NORTHEAST 1/4 OF SECTION 23, TOWNSHIP 45 NORTH, RANGE 11, EAST OF THE
THIRD PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT THEREOF RECORDED JANUARY 30,
1970 AS DOCUMENT 1449663, IN BOOK 49 OF PLATS, PAGE 17, IN LAKE COUNTY,
ILLINOIS.


PARCEL 4:


LOTS 1 THROUGH 5 IN THE RESUBDIVISION OF LOT "A" IN BIG OAKS UNIT 4, BEING A
RESUBDIVISION OF THE WEST 1/2 OF THE NORTHEAST 1/4 OF SECTION 23, TOWNSHIP 45
NORTH, RANGE 11, EAST OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT OF
SAID RESUBDIVISION RECORDED JANUARY 19, 1971 AS DOCUMENT 1488058, IN BOOK 49 OF
PLATS, PAGE 46, IN LAKE COUNTY, ILLINOIS.




Assignment of PSA-Carriage House
3
 